DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation in claims 10-12 and 15-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the outer convex surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KODAMA et al [US 2016/0351848]. 
With respect to claim 1, KODAMA et al (figs. 1-3) disclose a wearable device, comprising: 
a strip-shaped substrate (16) (pp [0046]); 
a flexible display panel (11, 12) (pp [0046]) disposed on the strip-shaped substrate; and 
a flexible cover plate (13) (pp [0046]) disposed on the flexible display panel; 
wherein when the strip-shaped substrate (16) (pp [0046]-[0047]) is in a stretched state, the strip-shaped substrate has an elongated shape; 
wherein a surface of the strip-shaped substrate (16) (pp [0046]-[0047]) has a predetermined arc in a direction perpendicular to a long-side direction of the strip-shaped substrate; 
wherein the strip-shaped substrate (16) (pp [0046]-[0047]) has an outer convex surface and an inner concave surface, and the outer convex surface and the inner concave surface each have the predetermined arc; 

wherein when the strip-shaped substrate (16) (pp [0046]-[0047]) is in a bent state, the strip-shaped substrate has an arc shape or an annular shape.  

With respect to claim 2, KODAMA et al (figs. 1-3) disclose that wherein the strip-shaped substrate (16) (pp [0046]-[0047]) is bent from the elongated shape to the arc shape or the annular shape when the strip-shaped substrate is subjected to a first external force, such that the wearable device is bent into a display device with the arc shape or the annular shape.  

With respect to claim 3, KODAMA et al (figs. 1-3) disclose a wearable device, comprising: 
a strip-shaped substrate (16) (pp [0046]); 
a flexible display panel (11, 12) (pp [0046]) disposed on the strip-shaped substrate; and 
a flexible cover plate (13) (pp [0046]) disposed on the flexible display panel.  

With respect to claim 4, KODAMA et al (fig. 3) disclose that wherein when the strip-shaped substrate (16) (pp [0046]-[0047]) is in a stretched state, the strip-shaped substrate has an elongated shape.  

 
With respect to claim 6, KODAMA et al (figs. 1-3) disclose that wherein the outer convex surface faces the flexible display panel (11, 12) (pp [0046]) and the inner concave surface faces away from the flexible display panel, or the outer convex surface faces away from the flexible display panel and the inner concave surface faces the flexible display panel.  

With respect to claim 7, KODAMA et al (figs. 1-3) disclose that wherein when the strip-shaped substrate (16) (pp [0046]-[0047]) is in a bent state, the strip-shaped substrate has an arc shape or an annular shape.  

With respect to claim 8, KODAMA et al (figs. 1-3) inherently disclose that wherein the strip-shaped substrate (16) (pp [0046]-[0047]) is bent from the elongated shape to the arc shape or the annular shape when the strip-shaped substrate is subjected to a first external force, such that the wearable device is bent into a display device with the arc shape or the annular shape.  



With respect to claim 14, KODAMA et al (figs. 1-3) disclose that wherein a material of the strip-shaped substrate (16) (pp [0061]) comprises one or more alloys of the elements selected from the group consisting of steel, copper, iron, aluminum, and nickel, or the material of the strip-shaped substrate comprises plastic or carbon fiber.  

With respect to claim 15, KODAMA et al (figs. 1-3) disclose further comprising at least one structural reinforcing rib (16) (pp [0061]) disposed on an outer convex surface of the strip-shaped substrate. **Notice:  as interpreting the claim in a broad scope, the strip-shaped substrate can also be the same as the structural reinforcing rib because the claim does not recited the different material between the strip-shaped substrate and the structural reinforcing rib.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over KODAMA et al [US 2016/0351848] in view of Huitema [US 2017/0098668].
With respect to claims 10-12, KODAMA et al do not mention a first end and a second end, wherein the first end and the second end are two opposite ends of the strip-shaped substrate, and the first end and the second end are interlocked when the strip-shaped substrate is bent into the annular shape (claim 10);  wherein the first end comprises a first clamping part, the second end comprises a second clamping part, and the first clamping part and the second clamping part are engaged with each other (claim 11); wherein the first clamping part and the second clamping part are magnetic components (claim12).   However, Huitema (fig. 14) disclose a first end and a second end, wherein the first end and the second end are two opposite ends of the strip-shaped substrate, and the first end and the second end are interlocked (80) (pp [0070]) when the strip-shaped substrate is bent into the annular shape (claim 10);  wherein the first end comprises a first clamping part (80) (pp [0070]), the second end comprises a second clamping part (80) (pp [0070]), and the first clamping part and the second clamping part are engaged with each other (claim 11); wherein the first clamping part and the second clamping part are magnetic components (claim12).  Therefore, it would have been obvious to one skill in the art to have the first clamping part and the second 

With respect to claim 13, KODAMA et al do not mention that wherein a shape and an area of the strip-shaped substrate, a shape and an area of the flexible display panel, and a shape and an area of the flexible cover plate are same.  However, Huitema (fig. 1) disclose that wherein a shape and an area of the strip-shaped substrate (21) (PP [0006]), a shape and an area of the flexible display panel (20) (PP [0006]), and a shape and an area of the flexible cover plate (24) (PP [0006]) are same.  	
	It would have been an obvious matter of design choice to have the shape and the area as applicant claimed, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1995). Therefore, the shape, size, dimension are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.

With respect to claim 17, KODAMA et al (figs. 1-3) disclose that wherein the structural reinforcing rib (16) (pp [0061]) is configured to reinforce a structural strength of the wearable device and is configured to maintain the outer convex surface and the inner concave surface with a predetermined arc when the strip-shaped substrate is in a stretched state.  **Notice:  as interpreting the claim in a broad scope, the strip-shaped substrate can also be the same as the structural reinforcing rib because the claim does 

With respect to claim 18, KODAMA et al do not mention that wherein a cross section of the structural reinforcing rib is substantially trapezoidal, a bottom surface of the structural reinforcing rib is an arc surface, and the bottom surface of the structural reinforcing rib fits the outer convex surface of the strip-shaped substrate.  However, It would have been an obvious matter of design choice to have the shape as applicant claimed, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1995). Therefore, the shape, size, dimension are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.

With respect to claim 19, KODAMA et al (figs. 1-3) disclose that wherein a material of the structural reinforcing rib (16) (pp [0061]) comprises one or more selected from the group consisting of rubber, plastic, and carbon fiber.  **Notice:  as interpreting the claim in a broad scope, the strip-shaped substrate can also be the same as the structural reinforcing rib because the claim does not recited the different material between the strip-shaped substrate and the structural reinforcing rib.


Notice:  as interpreting the claim in a broad scope, the strip-shaped substrate can also be the same as the structural reinforcing rib because the claim does not recited the different material between the strip-shaped substrate and the structural reinforcing rib.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOAI V PHAM/Primary Examiner, Art Unit 2892